                                                      Case 3:19-cv-00520-MMD-CLB Document 58 Filed 10/21/20 Page 1 of 3



                                                  1   Janine C. Prupas, Bar No. 9156
                                                      Kiah D. Beverly-Graham, Bar No. 11916
                                                  2   SNELL & WILMER L.L.P.
                                                  3   50 West Liberty Street, Suite 510
                                                      Reno, Nevada 89501
                                                  4   Telephone: 775-785-5440
                                                      Facsimile: 775-785-5441
                                                  5   Email: jprupas@swlaw.com
                                                             kbeverly@swlaw.com
                                                  6

                                                  7   Stephen J. Joncus, Admitted Pro Hac Vice
                                                      JONCUS LAW P.C.
                                                  8   13203 SE 172nd Ave. Ste 166 #344
                                                      Happy Valley, Oregon 97086
                                                  9   Telephone: 971-236-1200
                                                      Facsimile: 971-244-7997
                                                 10
                                                      Email: steve@joncus.net
                                                 11
                                                      Attorneys for Defendants
                                                 12   RNO Exhibitions LLC and Vincent Webb
             50 West Liberty Street, Suite 510




                                                                                   UNITED STATES DISTRICT COURT
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501




                                                                                          DISTRICT OF NEVADA
                     LAW OFFICES

                      775-785-5440




                                                 14
                          L.L.P.




                                                 15
                                                      DOUGLAS CODER & LINDA CODER
                                                 16   FAMILY LLLP,                                          Case No.   3:19-cv-00520-MMD-CLB

                                                 17                         Plaintiffs,                     STIPULATION AND ORDER TO
                                                                                                            EXTEND DEADLINE TO RESPOND
                                                 18   v.                                                    TO COMPLAINT TO OCTOBER 30,
                                                                                                            2020
                                                 19   RNO EXHIBITIONS, LLC, a Nevada limited
                                                      liability company; and VINCENT WEBB, an               (FIRST REQUEST)
                                                 20   individual,

                                                 21                         Defendants.

                                                 22

                                                 23          Pursuant to Local Rule 7-1, Plaintiffs Douglas Coder & Linda Coder Family LLLP
                                                 24   (“Plaintiffs”) and Defendants RNO Exhibitions, LLC and Vincent Webb (“Defendants”, and
                                                 25   together with Plaintiffs, the “Parties”), by and through their respective undersigned counsel of
                                                 26   record, submit this Stipulation and Proposed Order.
                                                 27          Plaintiff filed and served an Amended Complaint on April 20, 2020 (ECF No. 37) (the
                                                 28   “FAC”);
                                                      Case 3:19-cv-00520-MMD-CLB Document 58 Filed 10/21/20 Page 2 of 3



                                                  1           Defendants timely filed Motions to Dismiss the FAC on May 20, 2020 (ECF Nos. 42 and
                                                  2   43);
                                                  3           On October 9, 2020, the Court entered an Order granting in part and denying in part the
                                                  4   Motions to Dismiss (ECF No. 56);
                                                  5           Defendants’ deadline to respond to the FAC’s surviving allegations is October 23, 2020;
                                                  6   and
                                                  7           This is the Parties’ first request for an extension of time to respond to the FAC and is not
                                                  8   intended to cause any delay or prejudice to any party. The reason for the extension is to give
                                                  9   Defendants time to evaluate and respond to the allegations set forth in the FAC.
                                                 10           IT IS HEREBY STIPULATED AND AGREED by and between the Parties that the time
                                                 11   for Defendants to respond to the FAC in this action is extended to and through October 30, 2020.
                                                 12    Dated: October 21, 2020                           Dated: October 21, 2020
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13          KAEMPFER CROWELL                                SNELL & WILMER L.L.P.
                  Reno, Nevada 89501
                     LAW OFFICES

                      775-785-5440




                                                 14
                          L.L.P.




                                                       By: /s/ Alex J. Flangas (with permission)
                                                 15       Alex J. Flangas, Esq. NV Bar 664      By: Kiah D. Beverly-Graham
                                                          50 W Liberty St., Suite 700               Janine C. Prupas, No. 9156
                                                 16       Reno, NV 89501                            Kiah D. Beverly-Graham, No. 11916
                                                 17                                                 50 West Liberty Street, Suite 510
                                                       Attorneys for Plaintiffs Douglas Coder &     Reno, Nevada 89501
                                                 18    Linda Coder Family LLLP
                                                                                                    Stephen J. Joncus
                                                 19                                                 Admitted Pro Hac Vice
                                                                                                    JONCUS LAW P.C.
                                                 20                                                 13203 SE 172nd Ave Ste 166 #344
                                                 21                                                 Happy Valley, Oregon 97086
                                                                                                    Attorneys for Defendants
                                                 22                                                 RNO Exhibitions LLC and Vincent Webb

                                                 23

                                                 24                                                ORDER
                                                 25                                                 IT IS SO ORDERED:
                                                 26

                                                 27                                                 UNITED STATES MAGISTRATE JUDGE
                                                 28           October 21, 2020
                                                      DATED: ___________________

                                                                                                      -2-
                                                      Case 3:19-cv-00520-MMD-CLB Document 58 Filed 10/21/20 Page 3 of 3



                                                  1                                 CERTIFICATE OF SERVICE
                                                  2          I hereby certify that on this date, I electronically filed the STIPULATION AND ORDER
                                                  3   TO EXTEND DEADLINE TO RESPOND TO COMPLAINT TO OCTOBER 30, 2020
                                                  4   (FIRST REQUEST) with the Clerk of the Court for the U.S. District Court, District of Nevada
                                                  5   by using the Court’s CM/ECF system. Participants in the case who are registered CM/ECF users
                                                  6   will be served by the CM/ECF system.
                                                  7          DATED: October 21, 2020
                                                  8
                                                                                                By     /s/ Lara J. Taylor
                                                  9                                                  An employee of Snell & Wilmer L.L.P.
                                                 10

                                                 11

                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES

                      775-785-5440




                                                 14
                          L.L.P.




                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                  -3-
